               Case 1:19-cr-00830-AT Document 20 Filed 01/27/20 Page 1 of 2




105 Main Street                                                                 30 Wall Street
Hackensack, NJ 07601                                                                 8th Floor
Tel: 201-457-0071                                                           New York, NY 10005
Fax: 201-457-0072                    www.foyseplowitz.com                      Tel: 212-709-8230

                                       January 27, 2020

      FILED VIA ECF

      Honorable Analisa Torres
      United States District Court Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

            Re:   US v. Tova Noel, et al
                  Docket # 19 cr. 830 (AT)
                  Request to Adjourn Trial Date

      Dear Judge Torres:

      On November 25, 2019, during the initial status conference the Court scheduled the
      above referenced criminal action for trial to commence on April 20, 2020. I am
      requesting that the trial date be postponed to sometime in October or a date
      thereafter that is convenient for the Court.

      The adjournment is necessary to ensure that Ms. Noel receives adequate and effective
      assistance of counsel. The postponement of the trial will allow for the defense to
      review voluminous discovery and conduct a defense investigation of the case.

      On November 22, 2019, I informed the Government that I would provide them with
      a hard drive during the November 25, 2019 initial status conference. On November
      25, 2019, I provided the Government with a hard drive for discovery and the
      Government informed the Court that they would produce discovery in 30 days. The
      Government forwarded discovery on the hard drive to my office on December 31,
      2019. The discovery was received by my office on January 2, 2020. On January 4,
      2020, I attempted to review the discovery and I could not access it because the
      Government provided the incorrect password to get access. On January 6, 2020, I
      was provided with the correct password and gained my first access to the discovery.

      The discovery contained in the initial production is 877GB of materials. The 877GB
      of materials contains up to 8118 Bates of global discovery and up to 20,853 Bates of
      individual discovery. In folder marked SDNY_00000001, there is video surveillance
      capturing 3 separate cameras from July 5, 2019 thru August 12, 2019. Each date
      allegedly contains the 24-hour period for each day, from each camera, and in 1-hour
      increments per individual file. Note, that there is video surveillance in the
      Government’s possession that has not been turned over, however, the Government
         Case 1:19-cr-00830-AT Document 20 Filed 01/27/20 Page 2 of 2
FOY & SEPLOWITZ LLC
Attorneys at Law

Page 2


indicated that those video surveillance files will be turned over upon request.
Furthermore, SDNY_7549-8118 contains the interviews of approximately 29
employees and 14 inmates. It will be necessary to interview many, if not all the
witnesses previously interviewed by the Government.

A review of the video surveillance turned over reveals that most of the videos are not
date or time stamped. After discussions with the Government, on January 21, 2020,
I provided the Government with a flash drive to reproduce the same video
surveillance contained in SDNY_00000001 with the date and time stamps. On
January 22, 2020, the Government received the flash drive and advised my office that
the flash drive was not functioning properly. On January 23, 2020, I forwarded a
1TB hard drive to the Government to provide the requested materials. Based upon
representations made by the Government, I expect to receive the hard drive back by
January 27, 2020.

On January 24, 2020, my office received additional discovery from the Government.
The additional discovery increased the global discovery Bates number to 8132.

Based upon the volume of discovery received to date, defendant Noel is not able to
determine what motions or legal issues she will raise. I anticipate making additional
requests for discovery or information, however, I will need significant time to review
and digest the discovery to have an appreciation of what materials we do have and
what materials we do not have that we are entitled to.

I will be prepared to discuss this issue in further detail during our upcoming status
conference on January 30, 2020 at 11:00am. Thank you for your thoughtful
consideration.

Sincerely,

FOY & SEPLOWITZ LLC

Jason E. Foy
JASON E. FOY
jfoy@foyseplowitz.com

encl.
